        Case 8:19-cr-00200-TDC Document 58 Filed 12/20/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA                         *
v.                                               *          Crim. No. TDC-19-200

ERIC EOIN MARQUES                                *
               *      *       *      *       *       *      *      *        *      *
                                            ORDER

       The Court, having considered the Consent Motion to Extend Motions Deadline and Toll

Speedy Trial and the reasons stated therein, hereby continues the deadline for filing Motions from

January 6, 2020 until February 10, 2020.

       It is further ordered that, for the reasons stated in the Consent Motion to Extend Motions

Deadline and Toll Speedy Trial, the Speedy Trial Act clock under 18 U.S.C. ~ 3161(c)(l) is tolled,

and this Court will exclude this period of delay between January 6, 2020, and February 10, 2020,

pursuant to 18 U.S.C. ~ 3161(h)(7)(A) as the interests of justice are served by this delay. In

making this finding the Court credits defense counsels' representation that the matter is complex,

and notes that the nature of the prosecution and the possibility for novel questions of fact or law

support tolling of the Speedy Trial Act under 18 U.S.C. ~ 3161(h)(7)(B)(ii).     Accordingly, the

delay is permissible to permit the defendant the reasonable time necessary for effective

preparation.   See 18 U.S.C. ~ 3161(h)(7)(B)(iv).




                                             THEODORE D. CHUAN
                                             United States District Ju ge
